Citation Nr: 1101677	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.  His service in the Republic of Vietnam is reflected in his 
service records. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board acknowledges that the August 2006 rating action did not 
specifically adjudicate a claim for service connection for a 
psychiatric disability other than PTSD.  Significantly, however, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for service connection for psychiatric 
symptoms should not be limited to consideration of a specific 
diagnosis where the pleadings and evidence suggest a claim of 
broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, medical evidence of record reflects psychiatric diagnoses 
other than PTSD-including a mood disorder not otherwise 
specified, a bipolar disorder, and an anxiety disorder.  
Accordingly, the Board will consider the matter of service 
connection for an acquired psychiatric disorder other than PTSD.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disability, to include PTSD.  After having carefully considered 
the matter, and for reasons expressed immediately below, the 
Board believes that this case must be remanded for further 
evidentiary development.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. 

In this case, the Veteran has been diagnosed with PTSD, an 
anxiety disorder, a mood disorder not otherwise specified, and 
bipolar disorder.  He has indicated that he suffered "fear and 
stress" during his military service.  See an April 2007 VA 
treatment record.  McLendon elements (1) and (2) have therefore 
been met.

With respect to the third McLendon element, (association with 
service), the Court has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  In this case, the Veteran's 
VA treatment records indicate that he experiences nightmares and 
flashbacks pertaining to his military experience.  See, e.g., a 
December 2005 VA treatment record.  McLendon element (3) has 
therefore been satisfied.

With respect to McLendon element (4), this case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether the 
Veteran has a current psychiatric disability which is related to 
his military service.  Accordingly, McLendon element (4), and 
therefore all elements, has been met. 

In addition, the Board notes that, for service connection to be 
granted for PTSD, there must be credible supporting evidence that 
a claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2010).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996).  In this regard, in August 2007, the Veteran indicated 
that after "the Marines were ambushed at Quang Tre. . . he had 
to haul the dead bodies back to the planes [for] transport 
home."  The Veteran has not, however, provided an approximate 
date for the attack, and the lack of detail surrounding this 
alleged stressor makes verification impossible.  

Notwithstanding the lack of a confirmed stressor, 38 C.F.R. 
§ 3.304(f) was recently amended to relax the evidentiary standard 
for establishing in-service stressors for Veterans who claim to 
have suffered fear of hostile military or terrorist activity.  In 
this capacity, the Board notes that the Veteran has reported that 
he suffered emotional trauma in service due to "fear and 
stress."  See an April 2007 VA treatment record.  Accordingly, 
pursuant to 38 C.F.R. § 3.304(f)(3), a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, must confirm that the Veteran's report of fear is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of psychiatric 
treatment that the Veteran may have received 
at the VA Medical Center in Huntington, West 
Virginia since August 2007.  All such 
available documents should be associated with 
the Veteran's claims folder.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of all current 
psychiatric disorders.  The Veteran's claims 
folder, including a copy of this remand, must 
be made available to the examiner.  All 
diagnostic testing deemed to be necessary by 
the examiner should be accomplished.  

The examiner should list all psychiatric 
disabilities (including PTSD) diagnosed on 
examination.  For any psychiatric disability 
(other than PTSD) diagnosed on examination, 
the examiner should opine as to whether it is 
at least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active duty.  For any 
PTSD diagnosed on examination, the examiner 
must identify the stressor(s) which serve as 
the basis for the PTSD diagnosis, to include 
the Veteran's April 2007 report of "fear".  
A report of the examination should be 
prepared and associated with the Veteran's 
claims folder.

3.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  If 
the decision remains adverse to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

